DETAILED ACTION
Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, line 1, “10” should change to --9 --.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sibecas et al (US 2007/0047678 A1) [cited by applicant].
Sibecas et al teach a wireless data transmission/receiving apparatus comprising: one or more antennas  for transmitting/receiving data as polarised electromagnetic radiation (figures 4-8, paragraph 78); and polarisation control means for controlling an axial ratio and a tilt angle of the polarized electromagnetic radiation such that the axial ratio and tilt angle conveys information about the data being transmitted/received radiation (figures 1-3, paragraph 49,54,59-61), wherein the polarisation control means is configured to apply in-phase I and quadrature Q modulation in addition to controlling the axial ratio and tilt angle of the polarised electromagnetic radiation (paragraph 65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-8, 11-12 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sibecas et al in view of the publication of CN 111293426 A.
Sibecas et al had been discussed but fail to teach the patch antenna comprises an angled slot and a plurality of linear antennas orientated at different angles.  However, the publication of CN 111293426 A discloses the patch antenna 10 comprises an angled slot 11 and a plurality of linear antennas 11 orientated at different angles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to provide Sibecas et al with the patch antenna comprises an angled slot and a plurality of linear antennas orientated at different angles for the purpose of producing a polarized antenna and communication device.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art at the time the invention was made to provide the polarisation control means is configured to apply the I and Q modulation and control the axial ratio and tilt angle according to a constellation mapping scheme comprising a plurality of symbols, transmitting/receiving carrier waves the same or different datas on different polarizations; or vary a power and/or phase of a first input signal provided to the first antenna feed, relative to a power and/or phase of a second input signal provided to the second antenna feed or to control the polarisation of the electromagnetic radiation on three orthogonal polarisation axes for the purpose of improving the antenna gain.

Claims 13 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sibecas et al in view of Barrett (5,592,177).
Sibecas et al had been discussed but fail to teach a switching unit and an antenna rotation mechanism configured to electrically or physically rotate the one or more antennas.  However, Barrett discloses a switching unit (figure 5) and an antenna rotation mechanism configured to electrically or physically rotate the one or more antennas (title, abstract).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to provide Sibecas et al with a switching unit and an antenna rotation mechanism configured to electrically or physically rotate the one or more antennas for the purpose of selectively coupling the electromagnetic signal to one of the horizontal/vertical feeder circuit and providing a broad polarization rotation modulation bandwidth.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Chen, Tidhar, Hess, Yuuki, Barker and Mckinnon are cited as of interested and illustrated a wireless data transmission/receiving apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845